United States Court of Appeals
                       For the First Circuit

No. 12-2190

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          CHRISTIAN ORTIZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

              [Hon. José A. Fusté, U.S. District Judge]


                               Before

                       Selya, Stahl and Lipez,

                           Circuit Judges.


     Hector L. Ramos-Vega, Assistant Federal Public Defender,
Supervisor, Appeals Division, with whom Hector E. Guzman, Jr.,
Federal Public Defender, and Patricia A. Garrity, Assistant Federal
Public Defender, were on brief, for appellant.
     John A. Mathews II, Assistant United States Attorney, with
whom Rosa Emilia Rodríguez-Vélez, United States Attorney, and
Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.



                          January 27, 2014
            SELYA, Circuit Judge. Federal Rule of Criminal Procedure

35(a) permits the filing of a post-judgment motion to correct a

sentence within 14 days of its imposition.         But what happens when

a defendant's timely notice of appeal follows such a motion but

predates any action on the motion by the district court?           It is an

open question in this circuit whether that notice of appeal,

unamended, suffices to allow appellate review of an ensuing denial

of the Rule 35(a) motion.         We hold that the original notice of

appeal, unamended, does not create appellate jurisdiction to review

the district court's subsequent disposition of the Rule 35(a)

motion.     In order to test the post-appeal denial of Rule 35(a)

relief, the defendant must either amend his original notice of

appeal or file a new notice of appeal.

            It is trite but true that he who wins the battle does not

always win the war.    So it is here: although we lack jurisdiction

to review the allegedly incorrect denial of Rule 35(a) relief, we

nonetheless have jurisdiction to review the defendant's separate

claim of procedural error in the imposition of the sentence itself.

Exercising that jurisdiction, we conclude that the district court

committed    plain   error   in   its     imposition   of   the   sentence.

Accordingly, we vacate the sentence and remand for resentencing.

            Because this appeal follows a guilty plea, the plea

agreement, change-of-plea colloquy, unchallenged portions of the

presentence investigation report (PSI Report), and transcript of


                                    -2-
the   disposition    hearing    define     the    factual       contours    of   our

analysis. See United States v. Ocasio-Cancel, 727 F.3d 85, 88 (1st

Cir. 2013).

           We   scroll   back   to   April       29,    2011,    when   defendant-

appellant Christian Ortiz failed to appear in a local Puerto Rican

court for sentencing in a drug-possession case.                         The court,

undeterred by the defendant's disappearing act, sentenced him in

absentia to serve a two-year term of immurement. The court did not

stop there: it also issued a warrant for the defendant's arrest and

found him guilty, on the spot, of the crime of contempt of court.

           For nearly six months thereafter, the defendant eluded

capture.   The long arm of the law eventually ensnared him, and he

was arrested with a stash of ammunition in his possession.                       The

scene then shifted to a federal forum: a grand jury sitting in the

District   of   Puerto   Rico   returned     an        indictment   against      the

defendant that charged him with possession of ammunition by a

convicted felon.     See 18 U.S.C. §§ 922(g)(1), 924(a)(2).                Within a

matter of months, the defendant executed a plea agreement and

entered a guilty plea.

           In due course, the probation department prepared the PSI

Report, which recommended a guideline sentencing range (GSR) of 21

to 27 months.       This recommendation contemplated a total offense

level of 12 and a criminal history category of IV.                Included in the




                                     -3-
underlying      criminal   history    score    were   two   points    for   the

defendant's in absentia contempt conviction.

             The district court convened the disposition hearing on

August    29,   2012.      Defense   counsel    argued   that   the   contempt

conviction had been imposed in violation of Puerto Rico laws

requiring that, prior to conviction, a defendant be given notice

and an opportunity to be heard.         See P.R. Laws Ann. tit. 34, App.

II, R. 242(b).     The district court refused to lower the GSR on this

basis. It then concluded that the defendant's actions warranted "a

small variance" from the GSR and imposed a 36-month incarcerative

sentence.

             Thirteen days later, defense counsel filed a "Motion To

Reconsider Judgment and Sentence."             Having ascertained that the

Commonwealth court had vacated the contempt conviction prior to the

federal court disposition hearing, counsel prayed for a lesser

sentence based on a revised GSR.        The motion papers explained that

subtracting the two criminal history points attributable to the

dismissed contempt conviction would result in a criminal history

category of III (not IV) and a GSR of 15 to 21 months.

             The next day, defense counsel filed the instant notice of

appeal.     It described the matter appealed as "the Judgment and

Sentence entered against [the defendant] on August 30, 2012."




                                      -4-
           A month elapsed before the district court denied the

defendant's post-judgment motion.1       At that point, the defendant

neither filed a further notice of appeal nor amended the original

notice to include the district court's more recent order.

           During the briefing phase of this appeal, the parties

proceeded as though both the sentence and the post-judgment order

were before us.   At oral argument, we questioned our jurisdiction

over the latter order and directed the submission of supplemental

briefs.   Those briefs were duly filed.

           Against this backdrop, we first inquire into the extent

of our jurisdiction.       To conduct this inquiry, we must determine

the character of the defendant's post-judgment motion. Ascertaining

a   motion's   character    depends   upon   its   substance,   not   its

appellation.   See United States v. Moran, 393 F.3d 1, 9 (1st Cir.

2004); United States v. Morillo, 8 F.3d 864, 867 (1st Cir. 1993).

           Viewed through the lens of substance, the raiment of

Federal Rule of Criminal Procedure 35(a) perfectly suits the

motion.   That rule allows a district court to "correct a sentence

that resulted from arithmetical, technical, or other clear error"

within 14 days of the pronouncement of the sentence. Fed. R. Crim.


     1
       Contrary to the government's importunings, the notice of
appeal did not divest the district court of authority to rule on
the post-judgment motion.     The post-judgment motion was the
functional equivalent of a Rule 35(a) motion, see text infra, and
Federal Rule of Appellate Procedure 4(b)(5) permits a district
court to adjudicate a Rule 35(a) motion even after the filing of a
notice of appeal.

                                   -5-
P. 35(a), (c).    Here, the defendant filed the post-judgment motion

within the prescribed time frame.        Moreover, the motion sought to

correct a clear error: the inclusion of a dismissed conviction in

computing the defendant's criminal history score.                This is a

paradigmatic example of the type of bevue that Rule 35(a) was

designed to address. See, e.g., Morillo, 8 F.3d at 868. Elevating

substance over form, we conclude that the post-judgment motion

should be treated as a motion under Rule 35(a).

             So characterized, the district court had authority to

rule on the post-judgment motion despite the earlier filing of the

defendant's notice of appeal.          See Fed. R. App. P. 4(b)(5); see

also supra note 1.         Nevertheless, the district court's order

denying the motion is not properly before us.          We explain briefly.

             It is common ground that our review of a district court's

order is circumscribed by the filed notice of appeal.           This notice

must   "designate    the   judgment,    order,   or    part   thereof   being

appealed."     Fed. R. App. P. 3(c)(1)(B).            Rule 3's designation

requirement is mandatory, jurisdictional, and not susceptible to

waiver. See Constructora Andrade Gutiérrez, S.A. v. Am. Int'l Ins.

Co., 467 F.3d 38, 43 (1st Cir. 2006).        It follows that a "party's

failure to designate a particular order for appeal ordinarily

defeats a later attempt to dispute that order in the court of

appeals."     Shelby v. Superformance Int'l, Inc., 435 F.3d 42, 45

(1st Cir. 2006).


                                   -6-
            To be sure, there is some play in the joints.                  See

Chamorro v. Puerto Rican Cars, Inc., 304 F.3d 1, 3 (1st Cir. 2002)

(explaining that notices of appeal are to be construed liberally in

the context of the record as a whole).              In the last analysis,

however, Rule 3's core dictates "must still be satisfied, and 'non-

compliance is fatal to an appeal.'"            In re Spookyworld, Inc., 346
F.3d 1, 6 (1st Cir. 2003) (quoting Smith v. Barry, 502 U.S. 244,

248 (1992)); accord United States v. Velez Carrero, 140 F.3d 327,

330 (1st Cir. 1998).       When all is said and done, an inquiry into

compliance with Rule 3(c)(1)(B) asks whether a particular notice of

appeal,    as   informed   by    the    case    record   in    its   entirety,

sufficiently manifests an intent to appeal the order in question.

See Markel Am. Ins. Co. v. Díaz-Santiago, 674 F.3d 21, 26-27 (1st

Cir. 2012).

            In the case at hand, nothing about the defendant's notice

of appeal manifests an intention to contest the outcome of the Rule

35(a) motion — an outcome that remained uncertain on the day the

notice was filed.       The notice designated for appeal only the

district   court's   "Judgment    and    Sentence    entered    against   [the

defendant] on August 30, 2012" and omitted any mention of the Rule

35(a) motion, let alone any mention of a disposition of that

motion.    Nor did the defendant anticipatorily signal an intent to

contest the outcome of the post-judgment motion once the district

court disposed of it.


                                       -7-
           This is not to say that the defendant was powerless to

incorporate the denial of his Rule 35(a) motion into his appeal.

For one thing, he could have amended his pending notice of appeal

to cover the subsequent ruling.    See, e.g., Constructora Andrade

Gutiérrez, 467 F.3d at 44.   For another thing, he could have filed

a second (supplemental) notice of appeal directed exclusively to

that ruling.   But the defendant pursued neither of these easily

available alternatives.   Under such circumstances, we are without

jurisdiction to review the district court's denial of Rule 35(a)

relief.2   See, e.g., United States v. Cartwright, 413 F.3d 1295,

1299-1300 (11th Cir. 2005) (per curiam).

           Our determination that we lack jurisdiction to review the

district court's denial of the defendant's Rule 35(a) motion does

not end the matter.     We do have jurisdiction, under the filed



     2
       In an attempt to convert dross into gold, the defendant
invites us to consider his post-judgment motion as a motion for
reconsideration, simpliciter. We decline this invitation: motions
for reconsideration in criminal cases are not specifically
authorized either by statute or by rule.      See United States v.
Rollins, 607 F.3d 500, 502 (7th Cir. 2010). To the extent that
such motions are viable at all, they rely on the "traditional and
virtually unquestioned practice" of district courts exercising
their inherent authority to revisit their own orders.        United
States v. Dieter, 429 U.S. 6, 8 n.3 (1976) (per curiam) (internal
quotation marks omitted). However, for motions — like this one —
that fall squarely within the purview of Rule 35(a), a district
court's authority to grant relief stems solely from that rule's
positive law, not from any inherent power. See United States v.
Griffin, 524 F.3d 71, 83 (1st Cir. 2008); United States v. Fahm, 13
F.3d 447, 453 (1st Cir. 1994). "[T]here is simply no such thing as
a   'motion   to   reconsider'   an   otherwise    final   sentence
. . . ." United States v. Dotz, 455 F.3d 644, 648 (6th Cir. 2006).

                                -8-
notice of appeal, to review the sentence itself.                     See 18 U.S.C.

§ 3742(a).    Even so, there is a rub: while the defendant argued at

sentencing that his contempt conviction was invalid and unworthy of

inclusion in his criminal history score, the touchstone of his

current   argument     —    the    Commonwealth   court's       vacation    of   the

contempt conviction — was not brought to the district court's

attention at that time.

             The defendant's failure, at the disposition hearing, to

articulate    his    best    argument    in   support     of    disregarding     the

contempt conviction affects our standard of review. By leaving the

district court in the dark as to that argument, the defendant

forfeited     it.      But    forfeited       arguments        are   not   entirely

unreviewable; rather, forfeited arguments may be reviewed for plain

error.    See United States v. Dávila-González, 595 F.3d 42, 47 (1st

Cir. 2010).    We proceed accordingly.

             The    plain   error     standard,   though       rigorous,    is   not

insurmountable. Review thereunder "entails four showings: (1) that

an error occurred (2) which was clear or obvious and which not only

(3) affected the defendant's substantial rights, but also (4)

seriously impaired the fairness, integrity, or public reputation of

judicial proceedings."            United States v. Duarte, 246 F.3d 56, 60

(1st Cir. 2001).

             The government concedes that the first two elements of

this standard are satisfied, and it is easy to see why.                          The


                                        -9-
dismissed contempt conviction, which the defendant had argued was

contrary to Puerto Rico law, manifestly should not have been

included in computing the defendant's criminal history score. See,

e.g., Mateo v. United States, 398 F.3d 126, 136 (1st Cir. 2005)

(explaining that convictions reversed for errors of law should not

be counted under the federal sentencing guidelines); USSG §4A1.2,

comment.     (n.6)   (excluding   reversed,   vacated,    or   invalidated

convictions from criminal history computation).          In addition, the

inappropriateness     of   including   a   vacated   conviction   in   the

computation of a defendant's criminal history score is readily

evident.3

             We think it equally clear that the third element of the

plain error standard is satisfied.         In a sentencing appeal, the

plain error standard imposes upon the appealing defendant the

burden of showing a reasonable likelihood "that, but for the error,

the district court would have imposed a different, more favorable

sentence."     United States v. Turbides-Leonardo, 468 F.3d 34, 39

(1st Cir. 2006).     The defendant has carried this burden here.




     3
       This conclusion is unaffected by the fact that the district
court did not know, at the time of sentencing, that the contempt
conviction had been vacated. Judicial review for plain error is
retrospective; an inquiring court must ask whether, given what is
known at the time of direct appellate review, the district court's
hypothetical rejection of the forfeited argument would have
constituted clear and obvious error.     See, e.g., Henderson v.
United States, 133 S. Ct. 1121, 1124-25 (2013).

                                   -10-
          At the disposition hearing, the district court indicated

that it would "do a small variance" from the GSR of 21 to 27 months

and "raise th[e sentence] to 36 months."    In all likelihood, the

court considered its variance from the GSR "small" due to the ratio

between the sentence and the top of the GSR.       Eliminating the

contempt conviction would have the effect of lowering the top of

the GSR from 27 months to 21 months, which would substantially

increase the sentence-to-GSR ratio.   We think it doubtful that the

district court, working with a properly calibrated GSR, would still

have considered a nine-month variance "small."   After all, a nine-

month variance from a GSR of 21 to 27 months extended the term of

imprisonment by only 33-1/3% over the top of the range, whereas a

nine-month variance from a GSR of 15 to 21 months would extend the

term of imprisonment by nearly 50% over the top of the range.

Given this arithmetic, we deem it reasonably likely that correcting

the error in the criminal history score calculation would have

yielded a more lenient sentence.4

          In an effort to dodge this bullet, the government tries

to hide behind the district court's unflattering description of the


     4
       There are, of course, other ways to look at the question of
prejudice. We do not canvass them because, in this instance, all
roads lead to Rome. We do, however, illustrate the point by noting
that the 36-month sentence represented a 33-1/3% increase over the
top of the erroneously calculated GSR; yet such a sentence would
extend the defendant's term of imprisonment by more than 70% over
the top of the correct GSR. This illustration offers yet another
reason to believe that shrinking the GSR will likely lead to a
lower sentence.

                               -11-
defendant's   conduct.       It   strives   to   convince   us   that   those

aggravating factors, not the parameters of the GSR, formed the

impetus for the 36-month sentence. We are not persuaded. Although

the aggravating factors doubtless sparked the district court's

decision to vary upward from the GSR, there is every reason to

believe that the court used the GSR as an anchoring point from

which to vary.      Here, then, a calculation error that artificially

increases the GSR is unlikely to be harmless. See United States v.

Fagans, 406 F.3d 138, 141 (2d Cir. 2005) (explaining that an

incorrectly calculated GSR often taints "a non-Guidelines sentence,

which may have been explicitly selected with what was thought to be

the applicable Guidelines range as a frame of reference").

           In this regard, the government's reliance on our decision

in United States v. Tavares, 705 F.3d 4 (1st Cir.), cert. denied,

134 S. Ct. 450 (2013), is mislaid.          There, the district court was

confronted with two conflicting GSR calculations and explicitly

stated that its sentence did not depend on the choice between them.

See id. at 24.       Nothing comparable occurred in this case; the

record   contains    no   suggestion   that   the   court   considered   the

dimensions of the GSR to be irrelevant.          We have explained before,

and today reaffirm, that a sentencing court's decision to vary from

the guidelines does not — absent a clear statement by the court to

the contrary — diminish the potential of the GSR to influence the




                                    -12-
sentence actually imposed.       See United States v. McGhee, 651 F.3d
153, 159 (1st Cir. 2011).

            The fourth element of the plain error standard need not

detain us.    A sentence grounded in part upon a criminal history

score that includes a vacated conviction would seriously impair the

fairness and public perception of judicial proceedings.              Due

process "guarantees every defendant a right to be sentenced upon

information which is not false or materially incorrect."          United

States v. Tavano, 12 F.3d 301, 305 (1st Cir. 1993) (internal

quotation    marks   omitted).     Where,   as   here,   such   erroneous

information materially influences the sentencing calculus, the

error threatens the basic integrity of the sentencing process.

See, e.g., United States v. González-Castillo, 562 F.3d 80, 83-84

(1st Cir. 2009).

            We need go no further. For the reasons elucidated above,

the defendant's sentence is vacated and the matter is remanded for

resentencing.



Vacated and Remanded.




                                   -13-